Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-19 are pending in the application and are currently subject to the following restriction and election requirement.
	
Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claim(s) 1 and 19, drawn to a method for blocking HIV infection in a cell, comprising pre-stimulating the CD2 receptor with an antibody, a ligand, or a small molecule.

	Group II, claim(s) 2-7 and 13-17, drawn to a method for treating or preventing HIV infection, comprising administering a composition that pre-stimulates the CD2 receptor.

	Group III, claim(s) 8-12 and 18, drawn to a method for blocking viral nuclear migration in immune cells, comprising pre- stimulating the CD2 receptor with an antibody, a ligand, or a small molecule.

4.	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because unity of invention between different categories of inventions will only be found to exist if specific combinations of inventions are present.  Those combinations include:

	B) A product and a process of use of said product.
C) A product, a special process of manufacture of said product, and a process of use of said product.
	D) A process and an apparatus specially designed to carry out said process.
E) A product, a special process of manufacture of said product, and an apparatus specially designed to carry out said process. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The technical feature linking Groups I-III is treating HIV using anti-CD2 antibody. However, Diegel et al. (EP 0626447A1, published on 11/30/1994) teach an anti-CD2 antibody can be used to treat HIV patients; see entire document, e.g. abstract. Therefore, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.

5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The species of the invention of Groups I-III are as follows:
This application contains claims directed to the following patentably distinct species of agent that pre-stimulates the CD2 receptor. Applicant is required to select one species of agent that pre-stimulates the CD2 receptor from an antibody, a ligand, or a small molecule.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 2 is generic for Group II, no claim is generic for Groups I and III.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642